341 F.2d 277
Robert G. MILLERv.The GREAT ATLANTIC & PACIFIC TEA COMPANY, a Corporation, Appellant.
No. 14961.
United States Court of Appeals Third Circuit.
Argued January 19, 1965.
Decided January 27, 1965.

James F. Manley, Burns & Manley, Pittsburgh, Pa., for appellant.
John A. DeMay, McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa., for appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
From our own examination of the record in this appeal we must agree with Chief Judge Gourley in the District Court that there was sufficient evidence to go to the jury on the question of whether the defendant was guilty of negligence which was the proximate cause of the accident involved in accordance with the law of Pennsylvania.


2
The judgment of the District Court will be affirmed.